COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-10-173-CV


IN RE MICHAEL A. SMITH                                                       RELATOR

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

      Relator filed this petition for writ of mandamus after the trial court issued an

order on April 22, 2010 granting a new trial without specifically setting out its reasons

for disregarding the jury’s verdict. W e conclude that the trial court abused its

discretion and that relator has no adequate remedy by appeal. 2 W e therefore

conditionally grant the writ of mandamus.

      The Supreme Court of Texas has held that trial courts must state specific

reasons for refusing to render judgment on a jury verdict and for granting a new trial,




      1
           See Tex. R. App. P. 47.4, 52.8(d).
      2
        See In re Columbia Med. Ctr. of Las Colinas, 290 S.W .3d 204, 212–15
(Tex. 2009) (orig. proceeding).
and that the failure to do so is correctable by writ of mandamus. 3 In this case, the

trial court did not state any reasons for granting the motion for new trial.

       W e conclude that the trial court abused its discretion by failing to specify its

reasons for ordering a new trial. Accordingly, we conditionally grant relator’s petition

for writ of mandamus. W e direct the trial court to vacate its April 22, 2010 order and

to issue an order specifying its reasons for ordering a new trial within thirty days. W e

are confident that the trial court will comply, and the writ will issue only if the trial

court fails to do so. The stay of the trial court proceedings issued on June 1, 2010

is hereby lifted.




                                                      LEE ANN DAUPHINOT
                                                      JUSTICE

PANEL: DAUPHINOT, W ALKER, and MEIER, JJ.

DELIVERED: June 17, 2010




       3
        See id.; see also In re United Scaffolding, Inc., 301 S.W .3d 661, 662 (Tex.
2010) (orig. proceeding).

                                           2